Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.  The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The applicant’s request for accelerated examination has been fully considered.
After carefully considering the application and the cited prior art which were either found by the applicant or found by the examiner, the examiner has realized the application is patentably distinct from the cited prior art of record.
None of the references provided by the applicant and what were cited by the examiner discloses or fairly suggests each and every limitations required by the claim, specially none discloses (claim 1, e.g.) "determine that (i) the controller unit has received, in sequence, the brake sensor input, the fork sensor input, and the blade sensor input and (ii) the GPS information received by the controller unit from the GPS locator indicates that the waste truck is currently located at a known address of a customer of the waste truck, and in response to the determining, create a service fulfillment record associated with the customer of the waste truck".
Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Skolnick (10594991) discloses a system uses video/still images captured for monitoring waste collection vehicles (see the abstract).
Curotto (20100179912) discloses a waste collection vehicle which includes a weighting system for measuring the weights of material collected from each waste container (see the abstract).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NGA X NGUYEN/Primary Examiner, Art Unit 3662